Appeal from a judgment of the Supreme Court (McNamara, J.), entered November 30, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
In 2005, petitioner pleaded guilty to grand larceny in the second degree and scheme to defraud in the first degree and was sentenced to concurrent prison terms of 2 to 6 years and lVs to 4 years, respectively. Petitioner made his initial appearance before the Board of Parole in May 2006. The Board denied his request for parole release and ordered him held for an additional 24 months. Petitioner filed an administrative appeal and then commenced this CPLR article 78 proceeding. Following joinder of issue, Supreme Court dismissed the petition. This appeal by petitioner ensued.
We affirm. The record discloses that, in denying petitioner’s request for parole release, the Board properly considered the pertinent statutory factors (see Executive Law § 259-i [2] [c] [A]), including the seriousness of petitioner’s crimes, his criminal history, his institutional record and his postrelease plans (see Matter of Martin v New York State Div. of Parole, 47 AD3d 1152, 1152 [2008]). Accordingly, the Board’s decision does not exhibit “ ‘irrationality bordering on impropriety’ ” and will not be disturbed (Matter of Silmon v Travis, 95 NY2d 470, 476 [2000], quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77 [1980]). Petitioner’s remaining contentions are unavailing.
*1126Spain, J.P>, Carpinello, Rose, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed, without costs.